Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-60493-BLOOM/Valle

   WHIRLPOOL CORPORATION,
   WHIRLPOOL PROPERTIES, INC.,
   and MAYTAG PROPERTIES, LLC,

                  Plaintiffs,

   v.

   THE INDIVIDUALS, PARTNERSHIPS AND
   UNINCORPORATED ASSOCIATIONS
   IDENTIFIED ON SCHEDULE “A,”

                  Defendants.
                                                       /

          ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiffs’ Whirlpool Corporation, Whirlpool

  Properties, Inc., and Maytag Properties, LLC (collectively “Plaintiffs”), Motion for Entry of Final

  Default Judgment Against Defendants, ECF No. [32] (“Motion”), filed on May 5, 2021. A Clerk’s

  Default was entered against Defendants on April 20, 2021, ECF No. [30], as Defendants failed to

  appear, answer, or otherwise plead to the Amended Complaint, ECF No. [15], despite having been

  served. See ECF No. [22]. The Court has carefully considered the Motion, the record in this case,

  the applicable law, and is otherwise fully advised. For the following reasons, Plaintiffs’ Motion is

  GRANTED.

         I. INTRODUCTION

         Plaintiffs sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act, 15

  U.S.C. § 1125(a); common-law unfair competition; and common law trademark infringement. The
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 2 of 18

                                                                 Case No. 21-cv-60493-BLOOM/Valle


  Amended Complaint alleges that Defendants are promoting, advertising, distributing, offering for

  sale and selling goods bearing and/or using counterfeits and confusingly similar imitations of

  Plaintiffs’ respective registered trademarks within the Southern District of Florida by operating

  Internet based e-commerce stores under the seller identification names set forth on Schedule “A”

  attached to Plaintiffs’ Motion for Entry of Final Default Judgment (the “Seller IDs”). See ECF No.

  [32] at 16-17.

          Plaintiffs further assert that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiffs because Defendants have (1) deprived Plaintiffs of their

  rights to determine the manner in which their trademarks are presented to the public through

  merchandising; (2) defrauded the public into thinking Defendants’ goods are goods authorized by

  Plaintiffs; (3) deceived the public as to Plaintiffs’ association with Defendants’ goods and the

  websites that market and sell the goods; and (4) wrongfully traded and capitalized on Plaintiffs’

  respective reputations and goodwill, as well as the commercial value of Plaintiffs’ respective

  trademarks.

          In their Motion, Plaintiffs seek the entry of default final judgment against Defendants1 in

  an action alleging trademark counterfeiting and infringement, false designation of origin, common-

  law unfair competition, and common law trademark infringement. Plaintiffs further request that

  the Court (1) enjoin Defendants from producing or selling goods that infringe their trademarks; (2)

  permanently remove the listings and associated images of goods bearing Plaintiffs’ trademarks

  used by Defendants via the Seller IDs; (3) require the surrender of Defendants’ goods bearing

  Plaintiffs’ trademarks to Plaintiffs; and (4) award statutory damages.




  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”
  of Plaintiffs’ Motion, and Schedule “A” of this Order. See ECF No. [32] at 16-17.


                                                     2
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 3 of 18

                                                               Case No. 21-cv-60493-BLOOM/Valle


          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

  v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

  Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment

  is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is

  not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

  determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

  id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

  in the complaint and is therefore established by the entry of default.”). Upon a review of Plaintiffs’

  submissions, it appears there is a sufficient basis in the pleading for the default judgment to be

  entered in favor of Plaintiffs.

          II. FACTUAL BACKGROUND2

          Plaintiff, Whirlpool Properties, Inc., is the registered owner of the following trademarks,

  which are valid and registered on the Principal Register of the United States Patent and Trademark

  Office (the “Whirlpool Marks”):

                             Registration     Registration
        Trademark                                                       Class(es) / Good(s)
                              Number             Date
                                                               IC 037 – installation, repair and
                                                               maintenance of hand and stand
                                                               electric beating and mixing
                                             December 18,
       KITCHENAID              2,520,284                       machines, coffee making machines,
                                                2001
                                                               toasters, food processors, blenders,
                                                               clothes washing and drying
                                                               machines, dishwashers, refrigerators,


  2
    The factual background is taken from Plaintiffs’ Amended Complaint, ECF No. [15], Plaintiffs’ Motion
  for Entry of Final Default Judgment Against Defendants, ECF No. [32], and supporting evidentiary
  submissions.


                                                    3
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 4 of 18

                                                   Case No. 21-cv-60493-BLOOM/Valle


                                                   freezers, combination
                                                   refrigerator/freezers, ranges, ovens
                                                   and surface units, microwave ovens,
                                                   cooktops, exhaust hoods, ventilating
                                                   fans, air conditioners, dehumidifiers,
                                                   wine cellars, water supply units for
                                                   dispensing cold water and ice from
                                                   refrigerators, food waste disposers,
                                                   food waste and trash compactors, ice
                                                   makers, electrically operated hot
                                                   water dispensers, and compressors
                                                   for refrigerators.
                                                   IC 037 – installation, repair and
                                                   maintenance of hand and stand
                                                   electric beating and mixing
                                                   machines, coffee making machines,
                                                   toasters, food processors, blenders,
                                                   clothes washing and drying
                                                   machines, dishwashers, refrigerators,
                                                   freezers, combination
                                                   refrigerator/freezers, ranges, ovens
                                   December 18,
                       2,520,285                   and surface units, microwave ovens,
                                      2001
                                                   cooktops, exhaust hoods, ventilating
                                                   fans, air conditioners, dehumidifiers,
                                                   wine cellars, water supply units for
                                                   dispensing cold water and ice from
                                                   refrigerators, food waste disposers,
                                                   food waste and trash compactors, ice
                                                   makers, electrically operated hot
                                                   water dispensers, and compressors
                                                   for refrigerators.
                                                   IC 011 – water filtration and
                                                   purification units and replacement
      WHIRLPOOL        4,983,312   June 21, 2016
                                                   cartridges and filters therefor for
                                                   refrigerators.
                                                   IC 011 – refrigerator water filters;
                                                   water filtration pitchers sold empty
                       5,232,741   June 27, 2017
                                                   and portable water filter bottles sold
                                                   empty.
                                                   IC 011 – heating, cooling and
                                                   ventilating apparatus, namely,
                                                   furnaces, gas water heaters,
                                   November 26,
                       5,921,312                   conversion burners, heat pumps, air
                                      2019
                                                   conditioning units, condensing units,
                                                   evaporator units, evaporator coils,
                                                   central humidifiers, central air


                                        4
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 5 of 18

                                                            Case No. 21-cv-60493-BLOOM/Valle


                                                            cleaners, furnace boilers and heat
                                                            exchangers; Clothes drying
                                                            machines; Refrigerators, freezers,
                                                            combination refrigerator-freezers;
                                                            Water softening apparatus and
                                                            installations, air conditioners,
                                                            dehumidifiers, cooking ovens,
                                                            cooking ranges, gas and electric
                                                            cooktops, microwave ovens for
                                                            cooking and range exhaust hoods;
                                                            Freezer chests; Water purification
                                                            and delivery systems comprising
                                                            standalone water cabinets; Built-in
                                                            bottled water dispensing apparatus
                                                            for hot or chilled water; Domestic
                                                            water filtration units; Reverse
                                                            osmosis units for purification of
                                                            water; Appliances for domestic and
                                                            commercial use, namely,
                                                            combination garment wrinkle and
                                                            odor remover and garment dryer;
                                                            Apparatus and appliances for
                                                            domestic use, namely, air purifying
                                                            units, air filters; Gas and electric
                                                            water heaters; Water conditioning
                                                            units, water softening apparatus and
                                                            installations, water coolers, water
                                                            chillers, countertop water filtration
                                                            devices, home water filtration
                                                            devices and water faucet filters;
                                                            Refrigerator water filters.

  See Declaration of Patrick Hall, ECF No. [6-1] at 6; ECF No. [15-1] (containing Certificates of

  Registrations of the Whirlpool Marks at issue.) The Whirlpool Marks are used in connection with

  the manufacture and distribution of quality goods in the categories identified above. See

  Declaration of Patrick Hall, ECF No. [6-1] at 6.

         Plaintiff, Maytag Properties, LLC, is the registered owner of the following trademark,

  which is valid and registered on the Principal Register of the United States Patent and Trademark

  Office (the “Maytag Mark”):



                                                     5
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 6 of 18

                                                             Case No. 21-cv-60493-BLOOM/Valle


                            Registration     Registration
        Trademark                                                      Class(es) / Good(s)
                             Number             Date
                                                               IC 011 – water treatment equipment,
                                                               namely, water filtration units and
                                                               reverse osmosis units; water
                              5,777,058      June 11, 2019     softening        apparatus        and
                                                               installations; water purification and
                                                               filtration apparatus and replacement
                                                               cartridges and filters therefor.

  See Declaration of Patrick Hall, ECF No. [6-1] at 13; ECF No. [15-2] (containing Certificate of

  Registration for the Maytag Mark at issue.) The Maytag Mark is used in connection with the

  manufacture and distribution of quality goods in the categories identified above. See Declaration

  of Patrick Hall, ECF No. [6-1] at 13.

         Defendants, by operating Internet based e-commerce stores under Defendants’ respective

  seller identification names identified on Schedule “A” hereto (the “Seller IDs”), have advertised,

  promoted, offered for sale, or sold goods bearing and/or using what Plaintiffs have determined to

  be counterfeits, infringements, reproductions or colorable imitations of the Whirlpool Marks

  and/or Maytag Mark (collectively “Plaintiffs’ Marks”). See Declaration of Patrick Hall, ECF No.

  [6-1] at 20-24; Declaration of T. Raquel Wiborg-Rodriguez, ECF No. [6-2] at 2; Declaration of

  Kathleen Burns, ECF No. [6-3] at 4-7.

         Although each Defendant may not copy and infringe each of Plaintiffs’ Marks for each

  category of goods protected, Plaintiffs have submitted sufficient evidence showing each Defendant

  has infringed, at least, one or more of Plaintiffs’ Marks. See Declaration of Patrick Hall, ECF No.

  [6-1] at 20-24. Defendants are not now, nor have they ever been, authorized or licensed to use,

  reproduce, or make counterfeits, reproductions, and/or colorable imitations of Plaintiffs’ Marks.

  See Declaration of Patrick Hall, ECF No. [6-1] at 11, 18, 23-24.




                                                  6
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 7 of 18

                                                                    Case No. 21-cv-60493-BLOOM/Valle


          Plaintiffs’ counsel retained Invisible Inc (“Invisible”), a licensed private investigative firm,

  to investigate the promotion and sale of counterfeit and infringing versions of Plaintiffs’ branded

  products by Defendants and to obtain the available payment account data for receipt of funds paid

  to Defendants for the sale of counterfeit versions of Plaintiffs’ branded products. See Declaration

  of Patrick Hall, ECF No. [6-1] at 21; Declaration of T. Raquel Wiborg-Rodriguez, ECF No. [6-2]

  at 2; Declaration of Kathleen Burns, ECF No. [6-3] at 3. Invisible accessed the Internet based e-

  commerce stores operating under the Seller IDs and placed orders from each Defendant for the

  purchase of various products, all bearing3 counterfeits of, at least, one of Plaintiffs’ trademarks at

  issue in this action, and requested each product to be shipped to Invisible’s address in the Southern

  District of Florida. See Declaration of Kathleen Burns, ECF No. [6-3] at 4. Each order was

  processed entirely online, and following the submission of the orders, Invisible finalized payment

  for the various products ordered via Defendants’ respective payment accounts4 and/or payee,5




  3
   Certain Defendants blurred-out and/or physically altered the images of Plaintiffs’ Marks on the product
  being offered for sale via its e-commerce store. The product Invisible received from these Defendants bears
  Plaintiffs’ Marks in their entirety. See Declaration of Kathleen Burns, ECF No. [6-3] at 4 n.1.
  4
   Defendant Numbers 1–17, 19–24, 26–41, 43–44, and 46–64 operate via the non-party Internet marketplace
  platform eBay.com, and use money transfer and retention services with PayPal, Inc. (“PayPal”). See
  Declaration of Kathleen Burns, ECF No. [6-3] at 4 n.3; Declaration of T. Raquel Wiborg-Rodriguez, ECF
  No. [6-2] at 4.
  5
    Defendant Numbers 18 and 45 operate via the non-party Internet marketplace platform, AliExpress.com,
  and have their payments processed on their behalf using Alipay. Additionally, Defendant Number 45 has
  its payments processed on its behalf using PayPal, identifying the payee Alipay Singapore E-Commerce,
  which is the aggregate PayPal account for purchases made via PayPal on AliExpress.com. Defendant
  Numbers 25 and 42 operate via the non-party e-commerce marketplace platform, Wish.com (“Wish”),
  which is operated by ContextLogic Inc. (“ContextLogic”). The payee for the orders placed on Wish.com
  identifies “PayPal *Wish,” which is the aggregate PayPal account for purchases made via Wish.com. As
  such, Defendants’ payment information is not publicly disclosed. However, because these financial entities
  accept and/or process payments on behalf of the individual merchants operating on their respective
  platforms, the financial entities can tie a particular Seller ID, merchant identification number, and/or store
  number to a reported transaction and identify the merchant’s funds held in sub-accounts within their
  respective account. See Declaration of Kathleen Burns, ECF No. [6-3] at 4 n.3; Declaration of T. Raquel
  Wiborg-Rodriguez, ECF No. [6-2] at 5-6.


                                                        7
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 8 of 18

                                                                 Case No. 21-cv-60493-BLOOM/Valle


  which are identified on Schedule “A” hereto. See id. Based upon the shipping origin information,

  most of the packages utilized and/or originated from a domestic fulfillment center, e-commerce

  shipping partner, warehouse, and/or storage facility during the shipping process. See Declaration

  of T. Raquel Wiborg-Rodriguez, ECF No. [6-2] at 2. The goods bearing at least one of Plaintiffs’

  Marks that were purchased and received6 by Invisible from Defendants via their Seller IDs were

  transmitted to Plaintiffs’ representative for analysis, together with an appropriate Chain of

  Custody. See Declaration of Patrick Hall, ECF No. [6-1] at 22; Declaration of Kathleen Burns,

  ECF No. [6-3] at 5.

          Plaintiffs’ representative reviewed and visually inspected the goods7 Invisible purchased

  and received from Defendants through Internet based e-commerce stores operating under their

  respective Sellers IDs, and determined the products were not genuine versions of Plaintiffs’ goods.

  See Declaration of Patrick Hall, ECF No. [6-1] at 23-24.

          III. ANALYSIS

                  A. Claims

                           1. Trademark Counterfeiting and Infringement Under 15 U.S.C. § 1114
                           (Count I)

          Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on their



  6
    Invisible has yet to receive the product it purchased from Defendant Number 64’s alias Seller ID,
  hawhi_50. See Declaration of Kathleen Burns, ECF No. [6-3] at 4 n.4.
  7
    Plaintiffs’ representative reviewed the detailed web page captures of the product purchased from the e-
  commerce store operating under the Seller ID, hawhi_50. Declaration of Patrick Hall, ECF No. [6-1] at 23
  n.1.


                                                     8
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 9 of 18

                                                              Case No. 21-cv-60493-BLOOM/Valle


  trademark infringement claim under Section 32 of the Lanham Act, Plaintiffs must demonstrate

  that (1) they had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that

  was the same, or confusingly similar to Plaintiffs’ trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                         2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiffs must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiffs. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                         3. Common-Law Unfair Competition and Trademark Infringement
                            (Counts III and IV)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, No. 83-

  8381-CIV, 1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining

  whether there is a likelihood of confusion, and thus trademark infringement, false designation of

  origin, and unfair competition under the common law of Florida, is set forth in John H. Harland,



                                                   9
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 10 of 18

                                                             Case No. 21-cv-60493-BLOOM/Valle


  Inc. v. Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.).”); see also Boston Prof’l Hockey

  Ass’n, Inc. v. Dall. Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a general

  rule . . . the same facts which would support an action for trademark infringement would also

  support an action for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                 B. Liability

         The well-pled factual allegations of Plaintiffs’ Amended Complaint properly allege the

  elements for each of the claims described above. See ECF No. [15]. Moreover, the factual

  allegations in Plaintiffs’ Amended Complaint have been substantiated by sworn declarations and

  other evidence and establish Defendants’ liability under each of the claims asserted in the

  Amended Complaint. Accordingly, default judgment pursuant to Federal Rule of Civil Procedure

  55 is appropriate.

                 C. Injunctive Relief

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See, e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to




                                                  10
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 11 of 18

                                                              Case No. 21-cv-60493-BLOOM/Valle


  respond or otherwise appear in this action makes it difficult for Plaintiffs to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D. Cal.

  2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance that

  defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent injunctive

  relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden on

  each of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of

  confusion . . . may by itself constitute a showing of a substantial threat of irreparable harm.”

  McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss &

  Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the

  continued sale of thousands of pairs of counterfeit jeans would damage LS & Co.’s business

  reputation and might decrease its legitimate sales.”). Plaintiffs’ Amended Complaint alleges that

  Defendants’ unlawful actions have caused Plaintiffs irreparable injury and will continue to do so

  if Defendants are not permanently enjoined. See ECF No. [15]. Further, the Amended Complaint

  alleges, and the submissions by Plaintiffs show, that the goods promoted, advertised, offered for

  sale, and sold by Defendants are nearly identical to Plaintiffs’ genuine products. See id. “The net

  effect of Defendants’ actions is likely to cause confusion of consumers who will believe all of

  Defendants’ goods offered for sale in Defendants’ ecommerce stores are genuine goods originating

  from, associated with, and/or approved by Plaintiffs.” See ECF No. [15] at 12.




                                                  11
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 12 of 18

                                                                 Case No. 21-cv-60493-BLOOM/Valle


         Plaintiffs have no adequate remedy at law so long as Defendants continue to operate the

  Seller IDs because Plaintiffs cannot control the quality of what appears to be their products in the

  marketplace. An award of monetary damages alone will not cure the injury to Plaintiffs’ respective

  reputations and goodwill that will result if Defendants’ infringing and counterfeiting actions are

  allowed to continue. Moreover, Plaintiffs face hardship from loss of sales and their inability to

  control their reputations in the marketplace. By contrast, Defendants face no hardship if they are

  prohibited from the infringement of Plaintiffs’ trademarks, which is an illegal act.

         Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Chanel, Inc. v.

  besumart.com, 240 F. Supp. 3d 1283, 1291 (S.D. Fla. 2016) (“[A]n injunction to enjoin infringing

  behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

  broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

  activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

  a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

  past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

  Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

  and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.

  707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition

  of the use of admittedly valid parts of an invalid whole.”).

         Defendants have created an Internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiffs’ rights. Accordingly, the Court may

  fashion injunctive relief to eliminate the means by which Defendants are conducting their unlawful

  activities by requiring their listings and associated images be removed and the goods of each




                                                   12
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 13 of 18

                                                               Case No. 21-cv-60493-BLOOM/Valle


  Defendant bearing one or more of Plaintiffs’ trademarks be surrendered to further prevent the use

  of these instrumentalities of infringement.

                 D. Statutory Damages for the Use of Counterfeit Marks

         In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. 15 U.S.C.

  § 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it

  may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good.

  15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs have elected to recover an

  award of statutory damages as to Count I of the Amended Complaint.

         The Court has wide discretion to determine the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

  plaintiff’s inability to prove actual damages caused by a defendant’s infringement. Under Armour,

  Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 WL 1652044, at *7 (S.D. Fla. Apr. 23, 2014)

  (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A] successful

  plaintiff in a trademark infringement case is entitled to recover enhanced statutory damages even

  where its actual damages are nominal or non-existent.”)); Playboy Enter., Inc. v. Universal Tel-A-

  Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998) (awarding

  statutory damages where plaintiff failed to prove actual damages or profits). Indeed, Congress

  enacted a statutory damages remedy in trademark counterfeiting cases because evidence of a

  defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO. 104-177,




                                                   13
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 14 of 18

                                                                Case No. 21-cv-60493-BLOOM/Valle


  pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed Express,

  Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default judgment

  cases due to infringer nondisclosure”). This case is no exception.

         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

  Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

  Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

  pursuant to Federal Rule of Civil Procedure 55(b)(2)(B), an evidentiary hearing is not necessary

  where there is sufficient evidence on the record to support the request for damages. See SEC v.

  Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings

  in a permissive tone . . . We have held that no such hearing is required where all essential evidence

  is already of record.” (citations omitted)); see also PetMed Express, 336 F. Supp. 2d at 1223

  (entering default judgment, permanent injunction and statutory damages in a Lanham Act case

  without a hearing).

         Here, the allegations in the Amended Complaint, which are taken as true, clearly establish

  Defendants intentionally copied Plaintiffs’ Marks for the purpose of deriving the benefit of

  Plaintiffs’ famous respective reputations. As such, the Lanham Act permits the Court to award up

  to $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure that

  Defendants do not continue their intentional and willful counterfeiting activities.

         The evidence in this case demonstrates that each Defendant promoted, distributed,

  advertised, offered for sale, and/or sold at least one (1) type of good under at least two (2) types of

  marks which were in fact counterfeits of at least one of Plaintiffs’ Marks. See ECF No. [15]. Based

  on the above considerations, Plaintiffs suggest the Court award statutory damages of five hundred




                                                    14
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 15 of 18

                                                               Case No. 21-cv-60493-BLOOM/Valle


  thousand dollars ($500,000.00) per mark, per type of good. As each Defendant used at least two

  counterfeit marks on one type of good, Plaintiffs suggest the Court award statutory damages of

  $1,000,000.00 against each Defendant. The award should be sufficient to deter Defendants and

  others from continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, compensate

  Plaintiffs, and punish Defendants, all stated goals of 15 U.S.C. § 1117(c). The Court finds that this

  award of statutory damages falls within the permissible statutory range under 15 U.S.C. § 1117(c)

  and is just.

                 E. Damages for False Designation of Origin

          Plaintiffs’ Amended Complaint also sets forth a cause of action for false designation of

  origin pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II,

  the allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

                 F. Damages for Common Law Unfair Competition and Trademark
                    Infringement

          Plaintiffs’ Amended Complaint further sets forth a cause of action under Florida’s common

  law of unfair competition (Count III) and trademark infringement (Count IV). Judgment on

  Count III and Count IV are also limited to the amount awarded pursuant to Count I and entry of

  the requested equitable relief.

          IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF No. [32],

  is GRANTED against those Defendants listed in the attached Schedule “A.” Final Default

  Judgment will be entered by separate order.




                                                   15
Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 16 of 18

                                                    Case No. 21-cv-60493-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, May 6, 2021.




                                               ____________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          16
       Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 17 of 18

                                                              Case No. 21-cv-60493-BLOOM/Valle


                                             SCHEDULE A:
                                 DEFENDANTS BY NUMBER, SELLER ID, AND
                                    RESPECTIVE FINANCIAL ACCOUNT

Def.                              Financial Account Information / Store
         Defendant / Seller ID                                              Infringing Product Number
No.                                             Number
  1    criquin_12                labrindle@outlook.com
  2    kathphe_76                ecolbrea@yahoo.com
  3    daabra_2441               davidabramson684@yahoo.com
  4    dress37                   dresstangs@gmail.com
  5    riclan83                  richardlandon914@yahoo.com
  6    voya817                   voyaberg@gmail.com
  7    wows_5863                 wowsherd@gmail.com
  8    dakok97                   Maxips@yahoo.com
  9    deadega0                  Pattygrinder@hotmail.com
 10    keengel2345               Marcsflea@gmail.com
 11    prin-9599                 prinhera@yahoo.com
 12    shun_6873                 Shunsurt@hotmail.com
 13    wellg_79                  Geheidbdidhe10@gmail.com
 14    aunwic0                   gambitesco@yahoo.com
 15    smart-5331                smarttleysd@gmail.com
 16    mabla1047                 mariablanco232@aol.com
 17    lab-271                   Wschensn7neng@hotmail.com
 18    Shop5257090 Store         5257090                                  4000174902263
 19    97k-cube                  pp.xjh8@hotmail.com
 20    trabroth_23               kulonembong1@gmail.com
 21    518chakesi                dong1994yi@outlook.com
 22    huayunjiaoyu              juleidy4107@163.com
 23    irenestor65               Mrdaih68hao@hotmail.com
 24    danigo-4392               chengweiqi2020@163.com
 25    zhumeiling                5a7c04af417cee603ac99bd2                 5e8588a7093e6b10c129bc08
 26    aleeya_19                 Thfan7aj8wu9@hotmail.com
 27    jozach45                  Mrguzyou98z@hotmail.com
 28    mariahgofil               meizhen1231xie@hotmail.com
 29    matthew-pope              vhsqpnyjihs@gmail.com
 30    mylesdeb_67               zhe933zhongmr@hotmail.com
 31    stetlerstef_13            Wsheda88mi@hotmail.com
 32    macha_2268                kuyuuuxixoaaljkjm@outlook.com
 33    nancyb9863                Yanjpppjsdccx@outlook.com
 34    nichro-4155               HuujKU858Jnkl@outlook.com
 35    niruydfwesr32             niruydfwesrbnfryu6r4598@gmail.com
 36    warrencl71                luuuRINGH@outlook.com
 37    jose.agu_44               uwuaoo01j8jdqa@gmail.com
 38    meganb-62                 meganbrewis05@gmail.com
 39    otsra_50                  otsranthfl@gmail.com


                                                    17
       Case 0:21-cv-60493-BB Document 33 Entered on FLSD Docket 05/06/2021 Page 18 of 18

                                                              Case No. 21-cv-60493-BLOOM/Valle


Def.                              Financial Account Information / Store
         Defendant / Seller ID                                              Infringing Product Number
No.                                             Number
 40    dolmccle61                Earfusi@hotmail.com
 41    insic-76                  kokutagi413@gmail.com
 42    xuninini                  5b977a2f063ce14991a745ce                 5ed719e1916933c86052f0e4
 43    qiantec                   qiantecc@gmail.com
 44    bratb4190                 brookeshelton1971@gmail.com
 45    Shop910563236 Store       910563236                                1005001464961451
 46    seedekez                  algraouf7@gmail.com
 47    rearrange518              peacesl@163.com
 48    vicselv0                  tjdslmx183@163.com
 49    pamur-8881                tjdshb183@163.com
 49    brast_7625                tjdshb183@163.com
 50    andkis65                  tjdsql193@163.com
 51    chrivang84                a17104420713@163.com
 52    darobe440054              daleroberson998@yahoo.com
 53    doupow-75                 tjdslh193@163.com
 54    incat-88                  incatechno@yahoo.com
 55    mcg_2100                  tjdsyjh173@163.com
 56    mdonal_1246               mdonald19371@gmail.com
 57    micko-6335                kohnm164@gmail.com
 58    phidan_3952               dangelophilip990@yahoo.com
 59    ricfu_5842                richardfuori@yahoo.com
 60    styl-7725                 jww8968@163.com
 61    wiibol_4                  Deluxedn@yahoo.com
 62    willong-9719              tjdslsw321@163.com
 63    daga_8967                 LQ16520741546@163.com
 64    loxevery321               LH16520744191@163.com
 64    hawhi_50                  LH16520744191@163.com




                                                    18
